Title: From Benjamin Franklin to Robert R. Livingston, 29 June 1782
From: Franklin, Benjamin
To: Livingston, Robert R.


Sir,Passy June 29. 1782.
In mine of the 25th. Inst. I omitted mentioning, that, at the repeated earnest Instances of Mr Lawrens, who had given such Expectations to the Ministry in England, when his Parole or Securities were discharged, as that he could not think himself at Liberty to act in Publick Affairs ’till the Parole of Lord Cornwallis was absolved by me in Exchange, I sent to that Genl. the Paper of which the inclosed is a Copy; and I see by the English Papers, that his Lordship immediately on the Receipt of it, appear’d at Court, and has taken his Seat in the House of Peers, which he did not before think warrantable. My Authority for doing this appear’d Questionable to my self, but Mr Lawrens judg’d it deducible from that respecting General Burgoyne, and by his Letters to me seem’d so unhappy ’till it was done, that I ventur’d it, with a Clause however (as you will see) reserving to Congress the Approbation, or Disallowance of it.
The enabling Act is now said to be passed but no Copy of it is yet received here, so that as the Bill first printed has suffer’d Alterations in passing thro’ Parliament, and we know not what they are, the Treaty with us is not yet commenc’d. Mr Grenville expects his Courier in a few Days, with the Answer of his Court to a Paper given him on the Part of this. That Answer will probably afford us a clearer Understanding of the Intentions of the British Ministry, which for some Weeks past have appear’d somewhat equivocal and uncertain. It looks as if since their late Success in the West Indies they a little repented of the Advances they had made in their Declarations respecting the Acknowledgement of our Independence; and we have pretty good Information that some of the Ministry still flatter the King with the Hope of recovering his Sovereignty over us, on the same Terms as are now making with Ireland. However willing we might have been at the Commencement of this Contest to have accepted such Conditions, be assur’d that we can have no Safety in them at present. The King hates us most cordially; and his Character for Falsehood and Dissimulation is so thoroughly known, that none even of those who call themselves his Friends have any Dependance on him. If he is once admitted to any Degree of Power or Government among us, how ever limited it will soon be extended by Corruption, Artifice and Force, till we are reduced to absolute Subjection; and that the more easily, as by receiving him again for our King, we shall draw upon ourselves the Contempt of all Europe who now admire and respect us, & shall never again find a Friend to assist us. There are it is said great Divisions in the Ministry on other Points as well as this; and those who aim at engrossing the Power flatter the King with this Project of Reunion; and it is said have much Reliance on the Operation of private Agents sent into America, to dispose Minds there in favour of it, and to bring about a separate Treaty there with General Carleton. I have not the least Apprehension that Congress will give into this Scheme, it being inconsistent with our Treaties as well as with our Interest; but I think it will be well to watch these Emissaries and secure or banish immediately such as shall be found tampering & stirring up the People to call for it. The firm united Resolution of France, Spain & Holland, join’d with ours, not to treat of a particular but a general Peace, notwithstanding the separate tempting Offers to each, will in the End give us the Command of that Peace. Every one of the other Powers see clearly their Interest in this, and persist in that Resolution: the Congress I am persuaded are as clear sighted as any of them, and will not depart from the System which has been attended with so much Success, and promises to make America soon both great and happy.
I have just received a Letter from Mr Lawrens, dated at Lyons, on his Journey into the South of France for his Health. Mr Jay will write also by this Opportunity.

With great Esteem I have the honour to be Sir, Your most obedient & most humble Servt.
B Franklin
Honble: Robt R. Livingston Esqre
 
Notation: Letters 25. 29 June. 1782 Doct Franklin & Letter 25 June. Mr J. Jay 18 Sept 1782 Referred to Mr Lee & Mr Izard & Mr Duane
